Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-20-00090-CV

                          IN RE SOUTH PLAINS CONTRACTING, INC.

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: April 22, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 10, 2020, relator filed a petition for writ of mandamus, to which the real

parties in interest responded. After considering the petition, the response, and the record, this court

concludes relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2016CI13807, styled South Plains Contracting, Inc. v. Robert W. Loree and
Christopher D. Below, pending in the 438th Judicial District Court, Bexar County, Texas, the Honorable Rosie
Alvarado presiding.